Citation Nr: 0313614	
Decision Date: 06/23/03    Archive Date: 06/30/03

DOCKET NO.  95-16 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and J.E. 


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel
INTRODUCTION

The veteran served on active duty from January 1978 to July 
1980.  

This appeal arises from an October 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Salt Lake City, Utah, which reopened the veteran's claim 
for service connection for PTSD and denied the claim on the 
merits.  

Regardless of how the RO ruled on the question of reopening 
the claim, the Board must re-decide that matter on appeal, 
because reopening is jurisdictional.  Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior 
unappealed RO denial) and Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996) (reopening after a prior Board denial). 

The decision that follows reopens the veteran's claim for 
service connection for a psychiatric disorder, to include 
PTSD, and that claim is the subject of a remand appended to 
the decision.  


FINDINGS OF FACT

1.  The RO denied the veteran's claim for service connection 
for PTSD in a March 1977 rating decision.  The veteran did 
not perfect her appeal by submitting a timely substantive 
appeal of that decision.  

2.  The additional evidence submitted since the March 1977 RO 
decision is not cumulative or redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
psychiatric disorder, to include PTSD.  



CONCLUSIONS OF LAW

1.  A March 1977 RO decision denying service connection for 
PTSD is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104, 19.153 (1976).  

2.  New and material evidence has not been submitted to 
reopen the claim of entitlement to service connection for a 
psychiatric disorder, to include PTSD.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2002).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the new regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The implementing regulations also redefine "new and material 
evidence" and clarify the types of assistance VA will 
provide to a claimant attempting to reopen a previously 
denied claim.  38 C.F.R. §§ 3.156(a) and 3.159(c).  

A review of the claims folder reveals the RO informed the 
veteran of the passage and pertinent provisions of the VCAA 
in a June 2001 letter.  However, as to the duties to notify 
and assist, as noted above, the decision below reopens the 
veteran's claim and it is the subject of a Board remand for 
further development, to include fully complying with such 
duties.  

Factual Background.  The veteran's Form DD 214 reveals she 
was on active duty from January 1978 to July 1980.  Her 
specialty was chemical operator specialist.  She was 
discharged due to failure to maintain acceptable standards 
and given an under honorable conditions discharge.  

On her service induction examination report in October 1977 
no psychiatric abnormality was noted.  On her Report of 
Medical History dated in October 1977 she denied any history 
of depression or excessive worry, or nervous trouble of any 
sort.  

April 1980 service medical records reveal the veteran was a 
possible assault victim.  She had a small laceration on her 
left upper arm.  There was a scape on her left elbow area.  
She complained of pain in the left side of her jaw.  The 
examiner noted she appeared slightly intoxicated.  

Seven days later the veteran returned to the clinic to 
discuss reevaluation of her Profile.  She wanted 
reclassification of her foot problem.  The examiner noted she 
had a substantial amount of personal problems with 
significant anxiety.  

A ADAPCP Military Client Intake and Follow-Up Record dated in 
September 1980 reveals a diagnosis of episodic excessive 
drinking.  Non-resident rehabilitation was ordered.  It was 
noted the veteran had two Article 15's.  

On service separation examination no psychiatric abnormality 
was noted.  On her Report of Medical History dated in June 
1980 the veteran checked a history of frequent trouble 
sleeping, depression and excessive worry, loss of memory and 
nervous trouble.  

In April 1996 the veteran submitted her claim for service 
connection for post-traumatic stress disorder with anxiety 
and depression.  

A Request for Information sheet was returned from DARP-VSE-B 
in May 1996.  It revealed the veteran's records were 
currently charged out to the Army Board of Corrections at 
Military Records in Washington.  

The RO received the veteran's VA records from the VA Medical 
Center in Bedford in May 1996.  Those records reveal the 
veteran was admitted to the domiciliary in July 1995.  The 
veteran gave a history of living in the street since her 
discharge.  She reported using alcohol rather heavily since 
age 14.  She recalled drinking steadily to intoxication while 
in the service at approximately age 28.  Her psychiatric 
history was significant for major intractable depression 
since age 33.  The impressions and diagnoses included long 
term alcohol dependence, status post heroin use, and major 
depression.  

In November 1996 the RO sent the veteran a letter.  The 
letter explained that it was necessary to verify some of the 
events which led to the onset of the veteran's condition.  
The RO requested she fill out and return a PTSD 
questionnaire.  The letter was returned by the Postal 
Service.  A March 1997 Compensation and Pension Exam Inquiry 
sheet reveals the veteran failed to report for a VA 
examination scheduled in conjunction with her claim for 
service connection for PTSD.  

A March 1997 rating decision denied service connection for 
PTSD.  The RO sent the veteran a letter in March 1997 
informing her the claim for service connection for PTSD had 
been denied.  In March 1998 the veteran submitted a notice of 
disagreement with the RO's March 1997 decision denying her 
claim.  The RO issued a statement of the case in June 1998 
denying the veteran's claim.  The veteran did not submit a 
substantive appeal as to the March 1997 RO decision denying 
service connection for PTSD.  

In April 1997 the RO received part of the veteran's DA Form 
2-1, with no additional service personnel records attached.  

In June 1998 the RO denied service connection for an acquired 
psychiatric disorder other than PTSD.  The veteran was 
notified by the RO of that decision in July 1998.  

In conjunction with another claim for service connection the 
RO obtained the veteran's service medical records from the 
Salt Lake VA in June 1998.  They included an October 1997 
record of treatment for productive cough which noted an 
impression of PTSD/anxiety/depression-stable.  November 1997 
VA records of treatment for vomiting with a diagnosis of 
personality disorder with manipulative type behavior, ETOH 
abuse and questionable narcotic-seeking behavior, history of 
nausea and vomiting, and a history of stomach cancer and 
hepatitis C that they were unable to reproduce or confirm.  A 
January 1998 intake report of the Outpatient Mental Health 
Service contained the first report by the veteran of 
experiencing sexual harassment or trauma in service.  
February 1998 records included complaints of dyspareunia and 
history of major depression consistent with multi-diagnoses, 
with diagnosis since the age of 33.  Another February 1998 
record revealed the veteran had been seen for depression, 
anxiety, agoraphobia, panic and "?PTSD."  In April 1998 the 
veteran reported having racing thoughts.  February 1999 
records include diagnoses of Major Depressive Disorder, Panic 
Disorder and a Generalized Anxiety Disorder.  An undated 
psychological evaluation included a conclusion that the 
veteran's current functioning was impeded by anxiety, 
including panic attacks, agoraphobia and depression which the 
veteran believed had existed since 1983.  

In March 1999 the veteran filed a claim for service 
connection of clinical depression, which she indicated 
started in 1980 and had continued to that day.  The RO in 
March 1999 sent the veteran a letter and explained that her 
claim had been denied in June 1998 as not well grounded and 
asked the veteran to submit any additional evidence to 
support her claim.  (As the instant decision reopens the 
veteran's claim for service connection for a psychiatric 
disorder, to include PTSD, the question of whether the 
veteran has depression linked to service will be considered 
as part of the veteran's claim on the merits, pending 
completion of additional development.)

The veteran submitted additional evidence in April 1999 to 
reopen her claim for service connection for PTSD.  In support 
of her claim she submitted a report from her VA psychologist 
which included the results of psychological testing.  The 
report revealed the veteran's score on the Penn Inventory for 
PTSD fell within the PTSD range.  The veteran stated she was 
not in combat, however, she reported that she was raped and 
abused in the military.  The veteran had endorsed feeling 
different than others, having no interest or enjoyment, being 
jumpy and uptight, being anxious when reminded of the trauma, 
being distracted, feeling no one can understand, having 
nightmares, feeling confused about life, having intrusive 
memories and feeling that she was not achieving.  The 
psychologist concluded that the veteran's test results were 
consistent with symptoms of PTSD.  

The RO sent the veteran a letter in November 1999.  The RO 
explained to the veteran that her claim had been denied in 
March 1997 and that it was necessary for her to submit new 
and material evidence to reopen her claim.  

In November 1999 the veteran submitted her PTSD Secondary to 
A Personal Assault Questionnaire.  The veteran wrote that she 
did not understand why there was so much concern over one 
incident, when she had been physically, mentally and 
psychologically abused in the service from the time of basic 
training.  She related that as a woman in the service she had 
been told constantly that women were not wanted in the 
service.  Due to her age, high scores and qualification for a 
top men's physical training group she become the center of 
much abuse.  

The veteran submitted a letter she had sent to the National 
Personnel Records Center (NPRC) in January 2000.  She listed 
the dates of her treatment in service and also listed her 
treatment after her separation from the service as a military 
dependent spouse at service medical facilities.  

The veteran submitted statements in August 2000 from her 
parents and her former spouse.  Her former spouse stated he 
was married to the veteran from 1979 to 1988.  During her 
tour of duty the veteran had related to him that she was 
having stomach problems related to stress.  She had also 
received counseling for alcohol related problems.  She was 
discharged in July 1980.  He recalled she was depressed for 
several months, had dramatic and sudden mood swings and drank 
heavily.  

The RO received the veteran's outpatient treatment reports 
for the period from January 1998 to September 2000.  They 
included records of the veteran's treatment at the VA Mental 
Health Clinic in Salt Lake City beginning in June 1998.  
Continuing treatment for depression and anxiety was noted.  
September 1999 records noted the veteran had panic attacks 
and nightmares.  January 2000 VA records included a notation 
that the veteran had major depression with possible PTSD, 
probable histrionic personality disorder with borderline 
features.  Also recorded was a telephone call from the 
veteran when her speech was described as slow and slurred.  
Later that month the veteran reported buying a large bottle 
of alcohol a couple of weeks previously and drinking heavily 
for four days.  

In October 2000 the RO arranged for a Fee Basis examination 
by a psychiatrist, Dr. SLM.  Dr. SLM reviewed the veteran's 
claims folder and VA medical records in detail.  After 
interviewing the veteran he concluded her stress disorder 
symptoms likely began in childhood.  He indicated it was 
unclear if they were aggravated by events during her time in 
service.  Her nightmare recollection was not typical of a 
PTSD nightmare.  On Axis I he diagnosed Panic Disorder with 
agoraphobia; Major depressive disorder, recurrent, moderate; 
Dysthymic disorder; Polysubstance use disorder, in remission; 
Alcohol abuse and dependence, in remission; and on Axis II 
Personality disorder with borderline and avoidant features.  

In October 2000 the RO denied the veteran's application to 
reopen her claim for service connection for PTSD.  The 
veteran submitted her notice of disagreement with that 
decision in November 2000.  The RO issued a statement of the 
case in December 2000.  The veteran submitted her substantive 
appeal in December 2000.  She asserted the last evaluator had 
not listened to her and requested another evaluation.  

In January 2001 the RO received the veteran's records from 
the Civilian Personnel Records division of the NPRC.  They 
included October 1981 records of treatment for Alcoholic 
Ketoacidosis/starvation ketosis.  Also included were May 1985 
records of treatment for Alcoholic gastritis.  In February 
2001 additional records from the Civilian Personnel Records 
division were received.  They included treatment records from 
Walter Reed for vomiting of unknown etiology, alcohol abuse 
and family violence.  

The veteran submitted a statement from her VA psychologist in 
February 2001.  The VA psychologist opined that the veteran 
met the criteria for a diagnosis of PTSD as a result of an 
in-service rape.  

In June 2001 the RO sent the veteran a letter which outlined 
the provisions of the VCAA.  

The RO arranged for a second VA Fee Basis examination in July 
2001 by Dr. DB.  After reviewing the record and interviewing 
the veteran his Axis I diagnosis was Panic disorder, Major 
Depression and Polysubstance Abuse in remission.  In his 
Further Discussion he stated that in his opinion the veteran 
did not meet the criteria for PTSD.  Though she did have 
symptoms which were suggestive, he did not feel she met the 
full criteria.  

Relevant Laws and Regulations.  Once entitlement to service 
connection for a given disorder has been denied by the RO and 
has not been timely appealed, that determination is final.  
In order to later establish service connection for the 
disorder in question, it is required that new and material 
evidence be presented warranting reopening the claim and 
reviewing the former disposition.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. §§ 3.104, 3.156(a) (2002).  

A Notice of Disagreement shall be filed within 1 year from 
the date of mailing of notification of the initial review and 
determination; otherwise, that determination will become 
final and is not subject to revision.  The date of the letter 
of notification will be considered the date of mailing for 
the purposes of determining whether a timely appeal has been 
filed.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104(a) 
(2002).  

Under 38 U.S.C.A. § 5108, VA must reopen a previously and 
finally disallowed claim when "new and material" evidence 
is presented or secured with respect to that claim.  See 
38 U.S.C.A. § 7105(c) and Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998).  38 C.F.R. § 3.156(a) (2001) provides as 
follows:  

New and material evidence means evidence not 
previously submitted to agency decision makers 
which bears directly and substantially upon the 
specific matter under consideration, which is 
neither cumulative nor redundant, and which by 
itself or in connection with evidence previously 
assembled is so significant that it must be 
considered in order to fairly decide the merits of 
the claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the United States Court of 
Appeals for Veterans Claims (Court) held that the prior 
holding in Justus that the evidence is presumed to be 
credible was not altered by the decision in Hodge.  

Analysis.  The Court has held VA is required to review for 
newness and materiality only the evidence submitted by a 
claimant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 
9 Vet. App. 273, 283 (1996) (overruled on other grounds).  

In March 1977 the RO denied service connection for PTSD.  The 
veteran filed a notice of disagreement with the determination 
and the RO issued a statement of the case.  The veteran did 
not submit a substantive appeal.  38 C.F.R. § 3.104, 19.153 
(1976).  Thus, the March 1977 rating decision became final.  

The evidence submitted since the March 1977 decision includes 
the veteran's statement describing her claimed in-service 
stressors, records of treatment from the VA Mental Health 
Clinic and psychiatric evaluations that contain diagnoses of 
PTSD, and two recent competent opinions that address the 
question of whether the veteran has a current diagnosis of 
PTSD and whether such is linked to service.  As to the latter 
opinions, a VA psychologist concluded in February 2001 that 
the veteran met the criteria for diagnosis of PTSD as a 
result of being raped while on active duty, whereas a VA Fee 
Basis psychiatrist indicated in July 2001 that, after 
reviewing the record and interviewing the veteran, the 
diagnoses were panic disorder, major depression and 
polysubstance abuse in remission.  The psychiatrist opined 
that, while the veteran had symptoms suggestive of PTSD, she 
did not meet the diagnostic criteria for PTSD.  
  
While the evidence of whether the veteran has PTSD is 
conflicting and one of the opinions clearly goes against the 
claim, the veteran has submitted a competent opinion that 
supports her claim that she has PTSD due to an in-service 
sexual assault, albeit apparently without a review of the 
claims file.  There is also consistent medical evidence of 
other variously diagnosed psychiatric disorders other than 
PTSD, as well as alcohol abuse.  The Board finds that this 
evidence bears directly on the issue of whether or not the 
veteran has PTSD related to her military service and, in 
order to fairly decide the veteran's claim, it must be 
considered.  38 C.F.R. § 3.156 (2002).  For that reason the 
veteran's claim for service connection for PTSD is reopened.  





ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for a psychiatric 
disorder, to include PTSD is reopened; the appeal is granted 
to this extent only.  


                                                            
REMAND

As noted in the decision above, the veteran contends, in 
part, that she was physically and psychologically abused 
while on active duty beginning with basic training.  She also 
asserts that she was raped while on active duty and she 
attributes her psychiatric disorders, to include PTSD, to 
these incidents of service.  The veteran's former spouse has 
submitted a statement noting that he was married to the 
veteran from 1979 to 1988, and that, during her tour of duty, 
she related to him that she was having stomach problems 
related to stress.  He indicated that she also received 
counseling for alcohol related problems and that she was 
depressed for several months, had dramatic and sudden mood 
swings and drank heavily.  

Service connection for PTSD generally requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).  The veteran has 
never contended that she engaged in combat with the enemy as 
defined within 38 U.S.C.A. § 1154(b).  As a result, the Board 
must verify the veteran's claimed in-service stressor.  
Moreau v. Brown, 9 Vet. App. 389, 395-6 (1996).  

Following a review of the record, the Board finds that there 
is an additional duty to assist the veteran with the 
development of her claim for service connection for a 
psychiatric disorder, to include PTSD.  Specifically, the RO 
must consider all of the  special provisions of VA 
Adjudication Procedure Manual M21-1 (M21-1), Part III, 
regarding personal assault.  M21-1 notes that: "Personal 
assault is an event of human design that threatens or 
inflicts harm.  Examples of this are rape, physical assault, 
domestic battering, robbery, mugging, and stalking." M21-1, 
Part III, 5.14c.  M21-1 identifies alternative sources for 
developing evidence of personal assault, including private 
medical records, civilian police reports, reports from crisis 
intervention centers, testimonial statements from confidants 
such as family members, roommates, fellow service members, or 
clergy, and personal diaries or journals.  M21-1, Part III, 
5.14c(4)(a).  When there is no indication in the military 
record that a personal assault occurred, alternative 
evidence, such as behavior changes that occurred at the time 
of the incident, might still establish that an in-service 
stressor incident occurred.  Examples of behavior changes 
that might indicate a stressor include: visits to a medical 
or counseling clinic or dispensary without a specific 
diagnosis or specific ailment; sudden requests that the 
veteran's military occupational series or duty assignment be 
changed without other justification; lay statements 
indicating increased use or abuse of leave without apparent 
reason; changes in performance or performance evaluations; 
lay statements describing episodes of depression, panic 
attacks or anxiety with no identifiable reasons for the 
episodes; increased or decreased use of prescription 
medication; evidence of substance abuse; obsessive behavior 
such as overeating or under eating; pregnancy tests around 
the time of the incident; increased interest in tests for HIV 
or sexually transmitted diseases; unexplained economic or 
social behavior changes; treatment for physical injuries 
around the time of the claimed trauma but not reported as a 
result of the trauma; breakup of a primary relationship.  
M21-1, Part III, 5.14c(7)(a)-(o).  See also 38 C.F.R. 
§ 3.304(f)(3) (2002) (effective March 7, 2002, essentially 
codifying these M21 manual provisions); Patton v. West, 
12 Vet. App. 272 (1999) (holding that certain special M21 
manual evidentiary procedures apply in PTSD personal assault 
cases). 

The RO should also ensure compliance with the duty to notify 
and assist provisions of the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106- 475, 114 Stat. 2096 (2000) (VCAA), 
to include notifying the veteran of the evidence needed to 
substantiate her claim and the avenues through which she 
might obtain such evidence, and of the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  See 38 U.S.C.A. § 5103(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002). 

In view of the foregoing, this case is remanded to the RO for 
the following development:

1.  The appellant should again be 
afforded the opportunity to identify 
potential alternative sources of 
information to verify the claimed sexual 
assault and harassment as set forth in 
M21-1, part III, 5.14(c).  She should be 
informed that these alternative sources 
could include, but are not limited to, 
private medical records; civilian police 
reports; reports from crisis intervention 
centers; testimonials from family 
members, roommates, fellow service 
members, or clergy; and copies of any 
personal diaries or journals.

2.  The RO should also ask the appellant 
to identify all VA and non-VA health care 
providers that have treated her for a 
psychiatric disorder or alcohol abuse 
since service.  The RO should then obtain 
from each health care provider the 
records that the appellant identifies.

3.  Contact the appropriate State or 
Federal agency and obtain service 
personnel records regarding: any 
evaluations of job performance, Article 
15's, facts and circumstances of 
discharge and any discharge upgrade 
information.  The desired records relate 
to active duty performed in the U.S. Army 
during the period of January 1978 to July 
1980.  If no such service personnel 
records can be found, or if they have 
been destroyed, ask for specific 
confirmation of that fact.

4.  The RO must also assure compliance 
with the requirements of the VCAA, 
codified, in pertinent part, at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  See also 38 C.F.R. §§ 3.102, 
3.159, 3.326 (2002).  The RO's attention 
is directed to Quartuccio,  supra, 
pertaining to the amended version of 38 
U.S.C.A. § 5103(a), which requires that 
the Secretary identify for the veteran 
which evidence the VA will obtain and 
which evidence the veteran is expected to 
present.  

5.  Thereafter, the veteran should be 
scheduled for a VA psychiatric 
examination for the purpose of 
determining the nature and etiology of 
any current psychiatric disorder, to 
include claimed PTSD.  The claims file 
must be made available to the examiner; 
the psychiatrist must review the service 
medical evidence of alcohol abuse and 
injuries sustained in an April 1980 
incident while on active duty, a VA 
psychologist's opinion linking PTSD to 
service, two VA fee-basis psychiatrists 
indicating that the veteran did not meet 
the diagnostic criteria for PTSD but 
diagnosing other psychiatric disorders, 
any evidence obtained as a result of this 
remand (see #s 1-4 above), and any other 
relevant evidence in the file.  Following 
that review, the mental status 
examination and any tests that are deemed 
necessary, the examiner should opine 
whether it is at least as likely as not 
(50 percent or more likelihood) that  the 
veteran has any current psychiatric 
disorder, to include PTSD, that began 
during or is causally linked to any 
incident of service.   

6.  Thereafter, the RO should complete 
any additional development that is 
indicated and readjudicate the issue of 
entitlement to service connection for a 
psychiatric disorder, to include PTSD.   
If the benefit requested on appeal is not 
granted to the appellant's satisfaction, 
the RO should issue a Supplemental 
Statement of the Case, which must contain 
notice of all relevant action taken on 
the claim.  A reasonable period of time 
for a response should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until she is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                        
____________________________________________
	R. F. Williams
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

